relief is warranted. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228,
                  88 P.3d 840, 844 (2004).
                              Having considered the parties' arguments and the documents
                  before us, we conclude that petitioner has not met his burden of
                  demonstrating that the district court either had a legal duty to deny the
                  motion to compel arbitration or arbitrarily or capriciously abused its
                  discretion or exceeded its jurisdiction by granting the motion.   See id. We

                  therefore deny the petition. See Smith, 107 Nev. at 677, 818 P.2d at 851.
                              It is so ORDERED.



                                                                                         C.J.



                                                                                           J.



                                                                                           J.
                                                            Saitta




                  cc: Hon. Brent T. Adams, District Judge
                       Carl M. Hebert
                       Sinai Schroeder Mooney Boetsch Bradley & Pace
                       Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 19474    ew